Citation Nr: 0933703	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of low back 
and right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1960 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision that, in 
pertinent part, denied service connection for residuals of 
low back and right leg injury.  The Veteran timely appealed.

The Veteran initially postponed and then later canceled a 
hearing before RO personnel that was originally scheduled for 
March 2008.

In March 2009, the Veteran's representative provided a 
presentation on behalf of the Veteran before the undersigned 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran contends that he injured his low back and right 
leg when he made his first parachute jump in service, and his 
leg became entangled in the lines of another's parachute.  
The Veteran landed on his back and was examined by an Army 
medic on the drop zone.  No other medical services were 
provided.  The Veteran did not seek in-service medical care, 
and service treatment records contain neither complaints nor 
findings of a leg or spinal injury or disability.  The 
Veteran's DD Form 214 shows that he was assigned to Company 
A, 1st Airborne Brigade, 503d Infantry; and that he was 
awarded a parachutist badge.

The post-service treatment records first show treatment for 
back pain in the mid-1990's.

In November 2006, the Veteran's chiropractor, Jason E. 
Chastain, D.C., found that the Veteran had a degenerative 
disc at L4-L5.  Chiropractor Chastain indicated that this was 
a chronic condition, which was caused by an old injury.

Under these circumstances, an examination is needed to 
determine whether the Veteran has residuals of a low back and 
right leg injury that either had their onset during service 
or are related to his active service-to specifically include 
an in-service low back and right leg injury from a parachute 
jump as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's current 
complaints of low back pain and right leg 
pain; and to determine whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is otherwise related to 
service-to specifically include the in-
service low back and right leg injury 
from a parachute jump, as reported by the 
Veteran. 

The examiner should reconcile any opinion 
with the service treatment records, 
quadrennial examination reports dated in 
July 1961 and October 1965 and an August 
1984 physical examination report (all 
negative for back pathology), the May 
1995 private medical report reflecting 
treatment for low back pain following a 
lifting incident, and a November 2006 
private medical report reflecting 
degenerative disc disease due to an "old 
injury".  The examiner should provide a 
rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

